Citation Nr: 0606791	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs service 
connected disability benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant contends that he had active service in the U.S. 
Armed Forces in the Fair East (USAFFE) including service as a 
guerilla.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2003 letter-denial of the benefit 
sought, rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manilla, Philippines.

The issue of legal entitlement to VA service connected 
disability benefits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In the present case, the appellant requested that the RO 
provide assistance in verifying his service as reported as he 
cannot see sufficiently to conduct such research on his own.  
The appellant provided the dates of his service, where he was 
inducted, his unit name, and the name of his commanding 
officer.  Specifically, he avers that he was inducted on 
September 8, 1942 into the infantry in Infanta, Quezon as a 
private, in unit "C" Company, 2nd Battalion, HI Division of 
the Anderson recognized guerilla army.  He stated he served 
until April 1, 1945, when the country was liberated.

The Board finds that remand in this case for further attempts 
to certify the appellant's service with the service 
department, in light of the additional documentation, would 
be helpful.  See 38 C.F.R. § 3.159; see also Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC/RO should again inform the 
appellant about (1) the information and 
evidence not of record that is necessary 
to substantiate his claim, i.e., 
acceptable evidence of qualifying 
military service, as well as what 
evidence is considered inadequate for 
purposes of showing qualifying service; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) 
the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  After waiting an appropriate time for 
the appellant to respond, the AMC/RO 
should obtain from the Adjutant General, 
Chief, Noncurrent Records Section, GHQ 
AFP Camp Aguinaldo a certified copy of 
Form 23 Processing Affidavit on the 
appellant's behalf.  The AMC/RO should 
then request that NPRC and the Department 
of the Army attempt to verify the 
appellant's service with the U.S. Armed 
Forces.  The AMC/RO should include in its 
request the appellant's statement of 
service and copies of all relevant 
information concerning the appellant and 
his service that it is able to obtain.  

If necessary, the AMC/RO should use any 
and all methods of reconstruction of 
service records used in fire-related 
cases.

If necessary, the AMC/RO should request 
that the appellant or his representative 
provide further information. The AMC/RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records. See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The AMC/RO should complete any and all 
follow-up actions referred by NPRC, 
service departments, and state Adjutants 
Generals Office.  Negative responses must 
be recorded.  In addition, it is 
requested that NPRC furnish precise 
information as to which records were 
affected by the 1973 fire (if possible), 
and if the appellant's records were among 
those destroyed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish him an SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

